United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, TULSA PROCESSING
& DISTRIBUTION CENTER, Tulsa, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1721
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2013 appellant filed a timely appeal from a March 6, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) that denied her recurrence of disability
claim and a March 28, 2013 decision that denied reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to compensation for total disability from
September 3 to October 31, 2012; and (2) whether OWCP properly refused to reopen her claim
for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant asserts that she is physically unable to perform her job duties.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 10, 2006 appellant, then a 31-year-old mail handler, sustained an
employment-related lumbar sprain, under file number xxxxxx547. She stopped work that day
and returned to limited duty for six hours a day on October 3, 2007.
On April 20, 2009 appellant filed an occupational disease claim, alleging that she injured
her back and left lower extremity at work. OWCP adjudicated this claim under file number
xxxxxx200. It accepted sprain of the left hip and thigh, enthesopathy of the left hip region,
sprain of the left knee cruciate ligament and sprain of the left foot.
Under claim number xxxxxx547, by decision dated August 4, 2009, OWCP found that
appellant had been reemployed since October 2007 and that her actual earnings fairly and
reasonably represented her wage-earning capacity. It reduced her monetary compensation
accordingly.
OWCP referred appellant to Dr. Christopher Jordan, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In a November 19, 2009 report, Dr. Jordan found that
appellant could work eight hours of modified duty daily. OWCP determined that a conflict of
medical opinion arose between Dr. Donald R. Barney, appellant’s attending osteopath, and
Dr. Jordan regarding her total disability and work capacity. It referred her to Dr. Bernie L.
McCaskill, a Board-certified orthopedic surgeon, for an impartial evaluation. In a March 16,
2010 report, Dr. McCaskill found no objective evidence of ongoing injury and determined that
the accepted lumbar strain had resolved. He indicated that appellant could return to her preinjury
job.
By decision dated August 4, 2010, OWCP modified the wage-earning capacity
determination to find that she was capable of full-time work and terminated her monetary
compensation, effective August 29, 2010. In a nonmerit decision dated February 18, 2011,
OWCP denied appellant’s request for reconsideration.2
Under claim number xxxxxx200, in October 2009, appellant began work four hours a
day. She received compensation for claimed wage loss for four hours daily. Appellant stopped
work on June 4, 2012 and claimed wage-loss compensation for eight hours daily beginning that
day. In a May 30, 2012 report, Dr. Barney advised that he had placed appellant on a permanent
restriction of four hours’ work daily.
OWCP referred appellant to Dr. Shawn Michael Smith, a Board-certified neurologist, for
a second opinion evaluation and impairment determination. Dr. Smith provided physical
examination findings and diagnosed lumbar disc herniation with annular tear and no neurologic
deficits and left hip pain with bursitis. He advised that appellant reached maximum medical
improvement on October 28, 2011 and had a two percent impairment of the left lower extremity.
In an undated supplemental report, Dr. Smith advised that, based on his physical examination
findings, appellant did not have impairment for her left knee condition.

2

As noted, infra, appellant continued to receive monetary benefits under claim number xxxxxx200.

2

Dr. Deborah A. Kucharski, a chiropractor, completed a functional capacity evaluation
(FCE) on July 30, 2012. She advised that appellant could not work full time due to multiple
upper and lower extremities joint injuries because some of the job demands would put her at risk
for further injury. In an August 27, 2012 report, Dr. Barney noted that appellant had been off
work since June 4, 2012, stating that she was in severe pain that radiated down the left leg into
her foot. He found numbness that caused appellant to be unable to stand or walk and opined that
she was unable to perform her mail handler duties due to the accepted conditions and that he
could not estimate when she would return to work.
On September 25, 2012 appellant was granted a schedule award for two percent
impairment of the left leg.3 In a separate decision dated September 25, 2012, OWCP denied her
claim for total disability compensation beginning June 4, 2012 on the grounds that the medical
record was insufficient to substantiate her claim for compensation.
On October 22, 2012 appellant requested reconsideration and submitted three reports
from Dr. Barney dated October 4, 2012. Dr. Barney noted that appellant had shoulder surgery on
June 6, 2012 following a nonwork-related automobile accident that caused her to have low back,
hip, knee and foot pain. He described the motor vehicle accident, stating that appellant was on
vacation in Texas when it happened and not performing any job duties. Appellant had
complaints of pain on May 16 and July 3, 2012, and on August 27, 2012, he considered sending
her back to work. Dr. Barney kept her off work and advised that she had not made a complete
recovery from the June 6, 2012 surgery. He stated that he realized this was actually a private
insurance case due to the motor vehicle accident case and not workers’ compensation.
Dr. Barney also stated that appellant was still under his care and still off work for the left
hip/thigh, knee and foot condition.
By decision dated November 27, 2012, OWCP modified the September 25, 2012 decision
to find that appellant was entitled to wage-loss compensation for four hours on May 1, June 3,
July 16 and 17, 2012. It affirmed the denial of compensation for other periods claimed because
the medical evidence found that she was disabled due to a nonwork-related injury.
On December 26, 2012 appellant submitted a claim for compensation for the period
September 3 to October 31, 2012. In November 14 and December 27, 2012 reports, Dr. Barney
described physical examination findings. He diagnosed left hip strain, ligamentous strain of the
left thigh and left leg, derangement of the left hip, left-sided radiculopathy from the above
lesions, sciatica, and piriformis syndrome and recommended therapy and medication. On
January 15, 2013 Dr. Barney advised that there was no recurrence of appellant’s injuries but a
worsening of the original injuries because her work restrictions were not followed. He noted
appellant’s complaint of worsening pain, edema, limited range of motion, difficulty walking and
bending, were all due to employment injuries. Dr. Barney also noted that appellant had an injury
to her right shoulder but received care for that condition from another physician and he only
responded to questions regarding her workers’ compensation conditions.
On January 23, 2013 OWCP combined claim numbers xxxxxx547 and xxxxxx200.
3

The schedule award claim had initially been denied on June 15, 2011, and on July 21, 2011, OWCP denied her
reconsideration request of the June 15, 2011 decision.

3

In a merit decision dated March 6, 2013, OWCP denied appellant’s claim for
compensation commencing September 3, 2012 on the grounds that the medical evidence did not
establish that she was disabled from work due to the accepted conditions.
On a form dated and faxed to OWCP on March 20, 2013, appellant requested
consideration. She did not submit any evidence in support of her request.
In a nonmerit decision dated March 28, 2013, OWCP denied appellant’s reconsideration
request.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.4 Furthermore, whether a particular
injury causes an employee to be disabled for employment and the duration of that disability are
medical issues which must be proved by a preponderance of the reliable, probative and
substantial medical evidence.5
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.6 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 Neither the mere fact that a disease or condition manifests itself during a period

4

20 C.F.R. § 10.5(f), Cheryl L. Dccavitch, 50 ECAB 397 (1999).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

William A. Archer, 55 ECAB 674 (2004).

7

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

4

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to total disability compensation for the period September 3 to October 31, 2012 due to
the accepted conditions.
OWCP accepted that appellant sustained a lumbar sprain and sprain of the left hip and
thigh, enthesopathy of left hip region, sprain of left knee cruciate ligament and sprain of left foot.
On December 26, 2012 appellant submitted a claim for total disability compensation for the
period September 3 to October 31, 2012.11 She continued to receive monetary compensation for
four hours a day.
Dr. Kucharski, a chiropractor, opined that appellant could not work full time. Under
section 8101(2) of FECA, the term “physician” includes chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary.12 Without diagnosing a subluxation from x-ray, a chiropractor is not a “physician”
under FECA.13 Dr. Kucharski’s opinion is, therefore, of no probative value on the issue of
whether appellant was totally disabled for the period claimed.
Appellant submitted reports from Dr. Barney, an attending osteopath, who advised on
August 27, 2012 that appellant had been off work since June 4, 2012 due to severe pain.
Dr. Barney opined that she was unable to perform her mail handler duties and that could not
estimate when she would return to work. On October 4, 2012 he noted that on June 6, 2012
appellant had shoulder surgery due to a nonwork-related motor vehicle accident. On August 27,
2012 Dr. Barney was considering sending her back to work but that she had continued to have
pain. He indicated that she had not completely recovered from the June 6, 2012 surgery and was
still under his care for the employment-related conditions. In reports dated November 14 and
December 27, 2012, Dr. Barney did not discuss appellant’s work capacity. On January 15, 2013
he advised that appellant had complaints of worsening pain, edema, limited range of motion, and
difficulty walking and bending, all due to the employment injuries. Dr. Barney’s reports are
equivocal regarding the reason why appellant was totally disabled. He did not related how her
disability as of September 3, 2012 related to residuals of her accepted injury. Rather, Dr. Barney
10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Appellant had stopped work on June 4, 2012 and filed claims for compensation. As noted above, in a
September 25, 2012 decision, OWCP denied the claim for total disability compensation beginning June 4, 2012 and
in a merit decision dated November 27, 2012. It modified the prior decision and granted appellant compensation for
medical treatment but denied total disability compensation for other periods. Appellant did not file an appeal with
the Board of these decisions.
12

5 U.S.C. § 8101(2); see D.S., Docket No. 09-860 (issued November 2, 2009).

13

See A.O., Docket No. 08-580 (issued January 28, 2009).

5

noted an intervening nonwork-related automobile accident. The Board has long held that
medical opinions based upon an incomplete history or which are speculative and equivocal are of
diminished probative value.14 Section 10.5(x) of OWCP’s regulations provide that a recurrence
of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the illness.15
The record supports that when appellant initially stopped work in June 2012 it was to undergo
shoulder surgery due to a nonemployment-related automobile accident. In October 2012,
Dr. Barney acknowledged that appellant had not recovered from the shoulder surgery.
Furthermore, he did not profess knowledge of appellant’s specific job duties or provide a
rationalized explanation as to why appellant could not continue part-time work for the claimed
period. The other medical reports of record do not address whether appellant’s disability for the
claimed period was due to her accepted conditions.
When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that he or she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation.16 The Board has long held that
medical conclusions unsupported by rationale are of diminished probative value and insufficient
to establish causal relationship.17 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.18 As there is no rationalized
medical evidence contemporaneous with the period of claimed disability, appellant failed to meet
her burden of proof to establish entitlement to total disability compensation for the period
September 3 to October 31, 2012 due to the accepted conditions.19
The Board, however, finds this case is not in posture for decision regarding whether
appellant would be entitled to wage-loss compensation for attending medical appointments. If a
claimant has returned to work following an accepted injury or the onset of an occupational
disease and must leave work and lose pay or use leave to undergo treatment, examination or
testing for the accepted condition, compensation should be paid for wage loss under section 8105
of FECA, while undergoing the medical services and for a reasonable time spent traveling to and
from the location where services were rendered.20 The medical evidence in this case supports
14

Frank Luis Rembisz, 52 ECAB 147 (2000).

15

20 C.F.R. § 10.5(x) (2011).

16

G.T., 59 ECAB 447 (2008).

17

See Albert C. Brown, 52 ECAB 152 (2000).

18

William A. Archer, supra note 6.

19

See Tammy L. Medley, 55 ECAB 182 (2003).

20

5 U.S.C. § 8105. Any leave used cannot be compensated until it is converted to leave without pay. For a
routine medical appointment, a maximum of four hours of compensation is usually allowed. See William A. Archer,
supra note 6.

6

that appellant was seen for medical visits for the accepted conditions during the claimed period.
The case will therefore be remanded to OWCP to determine whether she incurred wage loss for
attending medical appointments related to her accepted conditions.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.21 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3 ).22 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.23 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.24
ANALYSIS -- ISSUE 2
With her March 20, 2013 reconsideration request, appellant merely checked an OWCP
form that she was requesting reconsideration. She did not allege or demonstrate that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument
not previously considered by OWCP. Consequently, appellant was not entitled to a review of the
merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).25
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no new evidence with her reconsideration request. As she did not show that OWCP
erred in applying a point of law, advance a relevant legal argument not previously considered, or
submit relevant and pertinent new evidence not previously considered by OWCP, OWCP
properly denied her reconsideration request.26

21

5 U.S.C. § 8128(a).

22

20 C.F.R. § 10.608(a) (2011).

23

Id. at § 10.606(b)(3) (2011).

24

Id. at § 10.608(b) (2011).

25

Id. at § 10.606(b)(2).

26

Supra note 22.

7

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she was entitled to disability
compensation for the period September 3 to October 31, 2012 due to the accepted conditions and
that the case is not in posture for decision regarding whether she would be entitled to
compensation for lost wages incidental to appropriate medical treatment. The Board further
finds that OWCP properly refused to reopen appellant’s case for further consideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).27
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2013 is affirmed. The March 6, 2013 decision is
affirmed in part and set aside in part and remanded to OWCP for proceedings consistent with this
opinion of the Board.
Issued: February 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

27

The Board notes that appellant submitted medical evidence with her appeal to the Board. The Board cannot
consider this evidence, however, as its review of the case is limited to the evidence that was before OWCP at the
time it rendered its final decision. 20 C.F.R. § 501.2(c)(1) (2009).

8

